 Case 1:19-cv-01062-JTN-SJB ECF No. 24 filed 09/23/20 PageID.930 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MICHAEL R. KING,

        Plaintiff,
                                                                  Case No. 1:19-cv-1062
 v.
                                                                  HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

              ORDER APPROVING REPORT AND RECOMMENDATION

       This is a civil action filed pursuant to 42 U.S.C. § 405(g). Plaintiff filed a Motion for

Award of Attorney Fees Pursuant to the Equal Access to Justice Act (ECF No. 20). The matter

was referred to the Magistrate Judge, who issued a Report and Recommendation on September 8,

2020, recommending that this Court grant the motion. The Report and Recommendation was duly

served on the parties. No objections have been filed pursuant to 28 U.S.C. § 636(b)(1)(C).

Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 23) is APPROVED and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Award of Attorney Fees Pursuant to

the Equal Access to Justice Act (ECF No. 20) is GRANTED for the reasons stated in the Report

and Recommendation.

       IT IS FURTHER ORDERED that Defendant shall pay Plaintiff attorney fees in the

amount of four thousand, one hundred twenty-one dollars and twenty-five cents ($4,121.25).


Dated: September 23, 2020                                   /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
